Citation Nr: 1711115	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent after November 23, 2010, and in excess of 40 percent since September 16, 2016, for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran, served on active duty from March 1991 to March 1993, from April 1995 to April 2002, and from January 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is currently with the RO in Winston-Salem, North Carolina.  

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired and a transcript of the hearing is in the Veteran's file.  In a March 2016 correspondence the Veteran waived his right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.707, 20.1304 (2016).  

In a July 2012 decision, the Board, in relevant part, remanded the issue for further development.  

In a November 2014 decision, the Board denied entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine prior to November 23, 2010 and to a disability evaluation in excess of 20 percent thereafter.  The Veteran appealed only the issue of entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine after November 23, 2010 to the United States Court of Appeals for Veterans' Claims (Court).  In a February 2016 Joint Motion for Remand (JMR) the court vacated that portion of the Board's November 2014 decision and remanded the matter for additional development. 

In a July 2016 decision, the Board remanded the appeal for further development.  

In an October 2016 rating decision, the Appeal Management Center (AMC) assigned a 40 percent rating for the Veteran's low back disability, effective September 16, 2016.  As this does not constitute a full grant of all benefits possible, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
This appeal was processed using the Veterans Benefits Management (VBMS).  A review of the Virtual VA claims file reveals VA treatment records dated July 2009 to July 2013.  


FINDING OF FACT

Since November 23, 2010, the Veteran's lumbar spine disability has more closely approximated the criteria for a 40 percent rating.  


CONCLUSION OF LAW

The criteria for a 40 percent rating since November 23, 2010, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71a Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in November 2010, September 2012 and September 2016.  As noted in the JMR, the September 2012 VA examination did not specifically address the criteria set forth in DeLuca and Mitchell.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The Board also notes that in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  However, in this case, the Board is granting a 40 percent rating based on the Veteran's functional loss and painful motion.  As such, the Veteran is in receipt of the highest rating possible based on range of motion.  Additionally, in order for the Veteran to be entitled to a rating in excess of what is granted herein, the Veteran must have ankylosis of the entire spine and as will be discussed below, there is no evidence that the Veteran has ankylosis of the entire spine.  As such, the Board finds that an additional remand to address such criteria is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the June 2012 and July 2016 Board remand directives which included obtaining outstanding VA treatment records and affording the Veteran new VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's service-connected lumbar spine degenerative joint disease spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, for intervertebral disc syndrome.  Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the Spine a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id. 

Under notes to the rating formula:

Note (1) any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (see also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, VA treatment records dated November 2010 to August 2016 show that the Veteran was treated for low back pain.  The records are absent of any notation of ankylosis of the spine.  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported worsening mid to low back pain.  It was noted that the Veteran was taking medication for his condition with poor response and no side effects.  There was no history of urinary or bowel problems.  There was no history of erectile dysfunction.  There was no history of numbness, paresthesia, leg or foot weakness, falls or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and constant throbbing pain worse with prolonged standing or lifting of at least 10 to 15 pounds.  The pain was described as severe, constant and daily.  Radiation of pain was noted into the right buttock and was described as constant and throbbing.  There were no incapacitating episodes of spine disease.  The Veteran reported the use of a cane and that he was able to walk 1/4 a mile.  The Veteran reported that his pain can be incapacitating but he continued to work in his sedentary type of job.  

On physical examination, the Veteran's posture and head position were normal and there was symmetry in appearance.  The Veteran's gait was normal.  There were no abnormal spinal curvatures.  There was no spasm, atrophy or weakness of the lumbar spine.  There was guarding, pain with motion and tenderness.  It was noted that the muscle spasms, localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range of motion testing flexion was 0 to 45 degrees and extension was 0 to 20 degrees.  Left and right lateral flexion was 0 to 20 degrees.  Left lateral rotation was 0 to 25 degrees and right lateral rotation was 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Reflex examination was noted as normal.  Sensory examination was noted as decreased to light touch in the bilateral plantar area.  Motor examination was noted as normal.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was positive on both sides.  Non-organic physical signs were negative.  It was noted that the Veteran was employed full-time and had missed less than one week of work due to abdominal pain.  It was noted that the effect on usual occupation and resulting work problems were that the Veteran was assigned different duties and increased absenteeism.  The effect on usual occupational activities was decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The effect on usual daily activities included severe impairment with exercise or recreation, severe impairment with chores or prolonged weight bearing.  There were no problems with grooming, toileting or bathing.  

At the November 2011 Board hearing, the Veteran testified that he has incapacitating episodes.  The Veteran reported that he cannot stand at the sink to do dishes.  The Veteran also reported that when he bends even a little bit he has to stop because he gets pain.  The Veteran reported that he cannot sit or walk for long periods of time.  The Veteran reported that he cannot do the activities that he used to do.  The Veteran reported that six to ten times a year he is laid up in bed because of it, especially when the cold weather comes.  The Veteran reported that the pain radiated to his right butt cheek and leg with numbness and tingling.  The Veteran reported that he had very bad back spasms that wake him up at night.  The Veteran reported that he lies down on his own.  The Veteran also reported that he cannot lie down for a long period of time.  The Veteran reported that he has been in constant pain since service.  The Veteran reported that he was not currently working but when he was his back affected him all the time on the job.  

The Veteran was afforded another VA examination in September 2012.  The Veteran reported that his back was worse now than it has ever been.  The Veteran reported that he has a hard time standing long enough to do dishes.  The Veteran reported he had constant pain in the middle of his lower back.  The Veteran described the pain as stabbing.  The Veteran reported that he gets muscles spasms sometimes as well.  The Veteran reported that he has a hard time sleeping due to the pain and spasms.  The Veteran reported that his back was constantly stiff.  The Veteran reported intermittent pain that starts in his lower back and radiates through his buttocks and into the posterior thigh.  He reported that it stops at knee level.  The Veteran reported that this occurs following prolonged sitting of two hours, prolonged lying of having to get out of bed at least once a night and standing to wash dishes.  The Veteran reported that he has intermittent numbness and tingling in both feet.  The Veteran reported that he notices this in the morning when he first gets out of bed, after sitting on the toilet and after walking his dog at that park.  The Veteran reported that he had an MRI in the past and saw a surgeon but was told that surgery would not help him.  The Veteran reported that he has been to a pain clinic and had injections which did not help.  The Veteran also reported that he did aqua therapy in the past that was helpful but further visits were not authorized.  The Veteran reported flare-ups caused by walking 1/2 a mile, washing dishes and pushing the lawn mower.  The Veteran reported that when he has flare-ups he had to lie down with a TENS unit or heating pad.  

On range of motion testing, flexion was to 50 degrees with pain at 0 degrees.  Extension was to 20 degrees with pain at 0 degrees.  Right and left lateral flexion was to 10 degrees with pain at 0 degrees.  Right and left lateral rotation was to 10 degrees with pain at 0 degrees.  The Veteran did not have additional limitation of range of motion following repetitive use testing.  The Veteran had functional loss and/or functional impairment due to less movement than normal, pain on movement disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The Veteran had localized tenderness.  No spasms were noted on examination.  The examiner noted that guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  Muscle strength was normal.  The Veteran did not have muscle atrophy.  Reflex examination was hypoactive in the bilateral ankles and sensory examination was decreased in the bilateral foot/toes.  Straight leg raise test results were negative bilaterally.  The Veteran had moderate intermittent pain in the right lower extremity, mild paresthesia and/or dysethesia in the bilateral lower extremities and mild numbness in the bilateral lower extremities.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner noted that no nerve roots were affected.  The examiner noted that the Veteran had IVDS but did not have incapacitating episodes over the prior 12 months due to IVDS.  The Veteran did not use any assistive devices.  

The examiner noted that EMG/NCS of the bilateral extremities revealed no evidence of radiculopathy.  The examiner noted that the Veteran's low back condition impacted his ability to work in that the Veteran's ability to perform physically demanding tasks was limited such as bending, prolonged standing, lifting, walking, pushing.  The examiner noted that the Veteran reported symptoms of radiculopathy; however, the EMG was normal.  The examiner concluded that there was no objective evidence or diagnostic evidence of radiculopathy and therefore there was no diagnosis.  The examiner further concluded that the reported symptoms were not caused but or a result of his back disability.  

In a statement May 2013, in a private physician noted that the Veteran had sought treatment for his low back pain in January 2013.  The examiner noted that the Veteran reported his pain was a 7/10, however, there were days it may drop to 4/10 or go up to as high as a 9/10, depending on his activities.  The physician noted that the Veteran's condition had not worsened in the past couple of years but did interfere with his activities of daily living.  The physician noted that the Veteran had received 8 treatments and to date the Veteran had reported improved range of motion in the lumbar spine and daily pain more around 4/10 and he can perform his activities of daily living with less discomfort.  

The Veteran was afforded another VA examination in September 2016.  The Veteran reported "I've had issues with it ever since I got out of the service.  Well I had issues with it when I was in.  It just kills me. I go to the chiropractor and he works on me about once a month.  Sometimes I have to go in more than that".  The Veteran reported pain all across his lower back.  The Veteran reported constant pain described as "like somebody shoving a knife in my back".  The Veteran reported that on bad days, the pain "is the same, it feels like a knife sticking in my back but then it feels like somebody is grinding it".  The Veteran reported that pain radiates from his back through his buttocks down back of right leg to the knee.  There was no left leg pain.  The Veteran had numbness and tingling in right buttocks and back of right leg.  Treatment included a chiropractor; massage therapist, heat and stretching.  The Veteran reported that "I just can't do the things I used to do or the things I would like to do.  It just hurts, all the time.  I know there is something wrong with my back and it's making me not to be able to do the things I used to love to do.  I can't even wash dishes.  I can't push mow.  I can't weed eat.  I have to pay a kid to do it.  It's taken away some of my life's activities."  The Veteran reported flare-ups in that he will start washing dishes or something and have to sit down.  The Veteran reported that if he sits for very long he has to get back up.  The Veteran reported that it is a constant thing in that he has to keep moving.  The Veteran reported that on bad days he has to lie down and put heat on it.  The Veteran reported that his happens about twice a month and is worse with "weather change".  The Veteran did not report having any functional loss or functional impairment of the thoracolumbar spine.  

On range of motion testing forwards flexion was 0 to 35 degrees and extension was 0 to 10 degrees.  Right and left lateral flexion was 0 to 15 degrees.  Right and lateral rotation was 0 to 10 degrees.  It was noted that range of motion itself did not contribute to a functional loss.  It was noted that there was pain on forward flexion and extension.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine in the "+ttp" lumbar Para spinous muscles.  On repetitive use testing there was additional loss of function due to pain in that forward flexion was 0 to 30 degrees and extension was 0 to 5 degrees.  

In regards to repetitive use over time the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted that he could not say if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not being examined after repeated use over time.  In regards to flare-ups, the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that he could not say if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not being examined during a flare-up.  
There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal.  The Veteran had muscle atrophy in his mid-right thigh due to his knee condition.  Reflex examination was noted as hypoactive in the right knee and bilateral ankles.  Sensory examination was normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have IVDS of the spine.  The examiner noted that the Veteran's low back disability impacted his ability to work in that the Veteran requires frequent position change with sedentary tasks, physically demanding tasks are prevented and weight bearing tasks are limited.  

The examiner explained that the Veteran had symptoms in the right lower extremity that could indicate radiculopathy however the MRI did not show evidence of nerve impingement.  The examiner also noted that the Veteran had EMG in 2012 that was normal.  The examiner noted that he discussed with the Veteran repeating the EMG to determine the cause of the right leg symptoms and he agreed to repeat the test.  The examiner noted that the Veteran later told the C&P clerk that he had changed his mind and would not have the test.  He asked that it be cancelled.  The examiner explained that given the lack of testing he could not determine the cause of the claimed right leg symptom.  

As noted above, diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Thus, the Veteran cannot be rated simultaneously under both Schedules.

Based on the above, the Board finds that the symptoms of the Veteran's low back warrant a 40 percent rating since September 23, 2010, under the General Rating Formula for Diseases and Injuries of the Spine.  The Board acknowledges that prior to November 23, 2010; the Veteran's range of motion was at worst to 45 degrees.  However, during this period the Veteran's low back pain was repeatedly noted as manifested by pain, guarding, muscle spasms, tenderness, limitation of motion, pain on repetitive motion, flare-ups and stiffness.  Additionally, the Veteran's symptoms were noted to cause functional impairment in activities of daily living and occupational activities.  Crucially, the Board notes that the AMC assigned a 40 percent rating based on the October 2016 VA examination findings.  Other than range of motion demonstrated on VA examination, the Board finds no persuasive demonstrative evidence to distinguish between the two periods as it relates to the complained of symptoms.  Thus, the Board resolves reasonable doubt in favor of the Veteran and concludes his back disability more nearly approximated the 40 percent rating.  

In so finding, the Board also finds that a rating in excess of 40 percent is not warranted for the Veteran's low back disability since November 23, 2010.  The Board notes that the evidence of record is absent of any findings or notations that the Veteran has ankylosis of the spine, as required for the next higher rating.  Moreover, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board also finds that a higher rating is not warranted based on incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes requiring physician prescribed bedrest in the VA examinations by either the Veteran or the examiners.  Instead, the examiners specifically noted that the Veteran has not had any incapacitating episodes in the 12 months prior to the examinations and the Veteran testified that he would lie down on his own, not due to the prescription of a physician.  

In regards to the neurologic manifestations of the Veteran's low back disability, the Board has considered whether the Veteran is entitled to a separate rating for any neurological impairment related to his low back disability.  While the Veteran has reported symptoms indicative of radiculopathy, EMG and NCS studies have been noted as normal.  Therefore, the most competent and credible evidence is against a finding of objective symptoms of radiculopathy.  Indeed, the General Rating Formula contemplates disability of the low back "whether or not it radiates" and there is no objective evidence that shows that the Veteran's symptoms have manifested to a compensable degree under Diagnostic Code 8520.  As such, separate ratings are not warranted in this case.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's low back disability.  See 38 C.F.R. § 3.159 (a)(1) (2016).  

In this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  Again, the Board notes that the Veteran's symptoms include pain, guarding, muscle spasms, tenderness, limitation of motion, and pain on repetitive motion, flare-ups and stiffness.  The Board also notes the Veteran's reports that he has to "always keep moving" due to his back pain.  However, the Board finds that the Veteran has not described any exceptional or unusual features of his disability and there is no objective evidence that any manifestations are unusual or exceptional.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting, bending, and after prolonged walking, standing, or sitting.  Given all of the foregoing, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, entitlement to a TDIU may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Veteran does not contend that he is unemployable due solely to his low back disability.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted at this time.  


ORDER

Entitlement to a 40 percent rating since November 23, 2010, for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


